Title: To George Washington from Joseph Trumbull, 12 August 1777
From: Trumbull, Joseph
To: Washington, George



My dear General
Cross Roads [Pa.] 12th Augst 1777

On the Subject of Waggons for the Commissary Department I conceive That the Qr Mr General should always furnish the Commissary Genl of Issues with all the Teams necessary to remove Provisions, from the Magazines to Camp or Quarters; & to remove all the Provisions in Camp, on a remove of the Army—By the New Regulations the Commissary of Purchases, is to lodge the Provisions when purchased in Magazines to be affixed by Your Excellency, these ought to be haul’d by Teams in the Country, to be hired & employed by the Commissary of Purchases—after they are in Such Magazine’s they are to be removed to where wanted by the Commissary Genl of Issues, to do this he must have Teams & to remove, in Case of a March—To prevent any altercation between the Qr Mr & Comissary, the Commissary ought to make a requisition in Writing, to the Qr Mr for a certain Number of

Teams, which will exculpate the Qr Mr if furnished & if not Sufficient, the Commissary must take the blame on himself: this will settle the only Objection, the Qr Mr Genl has ever mentioned to me; It has been the Case in every movement this Season, that the Commissary has left behind in Camp 5 or 600 Casks of different kinds of Provisions which must have been the Case had the Enemy been at our heels—in Case of a Movement towards the North River, I am very Sure Teams Cannot be had, in this part of the Country, 20 & 30 miles West of the River, sufficient to have Provisions from the Magazines to Subsist the Army—I have mentioned this Matter to Mr Stewart, as absolutely necessary to be provided off, in Time.
I shall leave Mr James Bate, with the Army, to Settle & pay all Rations & dues from the Commissary’s Department to the Army, & also the Debts due to the people of the Country, I must beg your Excellency to furnish him with Warrants for such Sums of Money from Time to Time, as he may ask for, which Sums I ⟨illegible⟩ make myself Accountable for, as if delivered myself. I am, with the greatest Respect Your Excellency’s most Obedt humble Servt

Jos. Trumbull

